United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., JR., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Milford, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John L. DeGeneres, Jr., Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0505
Issued: November 24, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 6, 2020 appellant, through counsel, filed a timely appeal from a November 1,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

Appellant, through counsel, filed a timely request for oral argument. After exercising its discretion, by order
dated November 20, 2020 the Board denied his request finding that his arguments could be adequately addressed in
a decision based on a review of the case record. Order Denying Request for Oral Argument, Docket No. 20-0505
(issued November 20, 2020).

ISSUE
The issue is whether appellant has met his burden of proof to establish that his bilateral
hip, knee, and ankle conditions are causally related to the accepted factors of his federal
employment.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances as set forth
in the Board’s prior decision are incorporated herein by reference. The relevant facts are as
follows.
On September 29, 2014 appellant, then a 65-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he developed an aggravation of his preexisting bilateral
hip, knee, and ankle osteoarthritis conditions due to factors of his federal employment including
walking, lifting, climbing, bending, twisting, stooping, and driving. He noted that he first
became aware of his condition and its relationship to his federal employment on
August 20, 2014. Appellant stopped work on August 8, 2014 and retired from the employing
establishment effective November 30, 2014.
In support of his claim, appellant submitted an August 20, 2014 report from Dr. Amit
Lahav, a Board-certified orthopedic surgeon, which detailed the history of appellant’s medical
treatment from 2006 and noted in general terms the requirements of appellant’s duties as a letter
carrier.
On January 23, 2015 OWCP referred the record and a statement of accepted facts
(SOAF) to a district medical adviser (DMA) for an opinion as to whether appellant’s job duties
aggravated appellant’s preexisting bilateral knee, hip, and ankle conditions.
By decision dated March 26, 2015, OWCP denied appellant’s claim finding that the
evidence of record failed to establish that his diagnosed conditions were caused or aggravated by
the accepted factors of his federal employment.
On April 21, 2015 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review. Counsel subsequently converted the
request for oral hearing to a request for review of the written record by an OWCP hearing
representative. In support thereof, he submitted a November23, 2015 report by Dr. Lahav, who
again summarized appellant’s medical history and opined that there was a direct causal
relationship between appellant’s worsening arthritic conditions and his employment duties.
By decision dated February 8, 2016, OWCP’s hearing representative affirmed the denial
of appellant’s claim. Appellant subsequently submitted a December 31, 2016 report by
Dr. Lahav who diagnosed bilateral hip degenerative joint disease, and bilateral lower leg
osteoarthritis and expanded on his prior opinion regarding causal relationship. On January 17,
2017 appellant, through counsel, requested reconsideration.
4

Docket No. 17-1811 (issued March 23, 2018).

2

By decision dated March 10, 2017, OWCP denied modification. On August 18, 2017
appellant, through counsel, filed a timely appeal with the Board.5 By decision dated March 23,
2018, the Board affirmed OWCP’s March 10, 2017 decision finding appellant had not submitted
rationalized medical evidence establishing that his bilateral hip, knees, and ankle osteoarthritis
conditions were caused or aggravated by factors of his federal employment.
On March 1, 2019 appellant, through counsel, requested reconsideration and submitted
additional evidence.
In a February 24, 2019 supplemental report, Dr. Lahav explained that arthritis was the
loss of joint cartilage, and osteoarthritis was the loss of articular cartilage providing joint
cushioning. He reported that the loss of the cushioning of the joint resulted in a chronic
inflammatory process and decreasing viscosity of the joint lubricating synovial fluid. Dr. Lahav
opined that the impact-loading activities appellant performed, including walking an average of
seven miles per day, lifting packages up to 70 pounds, carrying a mail satchel weighing 35
pounds, constant bending, twisting, and stooping, and climbing approximately 280,000 stairs on
his route, accelerated the deterioration of his joint cartilage joint surface leading to arthritis. He
acknowledged that hip and knee joints were more susceptible to developing arthritis as one ages.
While age was a factor in development of this condition, Dr. Lahav explained that appellant’s
job duties were also a factor to be considered as these duties were a contributing factor to the
acceleration of the joint degradation. He also explained that there were other factors contributing
to arthritis, including genetics, body habitus, dominance of one side of the body over the other,
environmental factors, and traumatic injury, but opined that it was impossible to determine the
percentage of each contributing factor to the development of appellant’s arthritis. Dr. Lahav
explained that ascending and descending stairs loaded three to six times the body’s weight and
was a major contributing factor to the progression of arthritis. In appellant’s case, as a letter
carrier, ascending and descending stairs with a full mail satchel added a minimum of 100 pounds
to effective body weight, which was a contributing factor to the progression of arthritis.
Dr. Lahav reported that the medical literature proved that impact lower extremity impact loading
activities over time resulted in arthritic changes. He cited to the American Academy of
Orthopedic Surgeons website which found climbing stairs to be an aggravating factor for
arthritis. Moreover, Dr. Lahav concluded that there was a greater contribution to the increased
degenerative joint wear the longer a person performed the impact-loading activities and that later
in life these activities were performed. He concluded that since appellant was in the 64 to 66
years old age range when he performed his employment duties, his employment factors would
have contributed to the degeneration of his joints.
By decision dated November 1, 2019, OWCP reopened the claim for merit review, but
denied modification finding that Dr. Lahav’s February 24, 2019 report was conclusory and
insufficiently rationalized to establish appellant’s claim.

5

Docket No. 17-1811 (issued March 23, 2018).

3

LEGAL PRECEDENT
An employee seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his claim, including the fact that the individual is an employee of the
United States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty, as alleged; and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.7 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.8
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.9
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical opinion evidence.10 Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on whether there
is a causal relationship between the employee’s diagnosed condition and the compensable
employment factors.11 The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.12
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration, or precipitation,

6

Supra note 2.

7

E.S., Docket 18-1580 (January 23, 2020); M.E., Docket No. 18-1135 (issued January 4, 2019); C.S., Docket No.
08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).
8

E.S., id.; S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

9

E.S., supra note 7; D.U., Docket No. 10-0144 (issued July 27, 2010); R.H., 59 ECAB 382 (2008); Roy L.
Humphrey, 57 ECAB 238 (2005); Donald W. Wenzel, 56 ECAB 390 (2005).
10

S.S., Docket No. 19-0688 (issued January 24, 2020); Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D.,
58 ECAB 149 (2006); D’Wayne Avila, 57 ECAB 642 (2006).
11

T.L., Docket No. 18-0778 (issued January 22, 2020); J.J., Docket No. 09-0027 (issued February 10, 2009);
Michael S. Mina, 57 ECAB 379 (2006).
12
S.K., Docket No. 18-1414 (issued April 29, 2020); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB
345, 352 (1989).

4

the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.13
ANALYSIS
The Board finds that this case is not in posture for a decision.
Preliminarily, the Board notes that it is unnecessary for the Board to consider the
evidence appellant submitted prior to the issuance of OWCP’s March 10, 2017 decision because
the Board considered that evidence in its March 23, 2018 decision and found it insufficient for
purposes of establishing causal relationship. Findings made in prior Board decisions are res
judicata absent any further review by OWCP under section 8128 of FECA.14
In support of his claim, appellant submitted a February 24, 2019 report from Dr. Lahav
describing appellant’s employment duties and how they were a contributing factor in aggravating
appellant’s preexisting bilateral lower extremity arthritis. Dr. Lahav accurately described the
employment duties appellant performed and noted other contributing factors, including age, to
the development of arthritis. He specified the physiologic effects of the forces generated by
appellant’s ascending and descending stairs, carrying a heavy mail satchel, constant bending,
twisting, and stooping, and climbing approximately 280,000 stairs on his route. Dr. Lahav
attempted to explain the pathophysiologic connection between these duties as well as other
contributing factors, including age, aggravated appellant’s bilateral hip degenerative joint
disease, and bilateral lower leg osteoarthritis, due to the acceleration of joint degradation.
The Board finds that the reports of Dr. Lahav are sufficient to require further medical
development of the claim as he described appellant’s work duties and provided an explanation as
to how these work duties could be a contributing factor in the aggravation of appellant’s bilateral
hip degenerative joint disease, and bilateral lower leg osteoarthritis. The Board has long held
that it is unnecessary that the evidence of record in a case be so conclusive as to suggest causal
connection beyond all possible doubt. Rather, the evidence required is only that necessary to
convince the adjudicator that the conclusion drawn is rational, sound, and logical.15 The Board
thus finds that while not sufficiently rationalized, Dr. Lahav’s report is of sufficient probative
value to require further development of the case record by OWCP.16
It is well established that proceedings under FECA are not adversarial in nature, and that
while appellant has the burden of proof to establish entitlement to compensation, OWCP shares

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(e) (January 2013).
See R.D., Docket No. 18-1551 (issued March 1, 2019).
14

See E.S., supra note 7; B.R., Docket No. 17-0294 (issued May 11, 2018).

15

T.F., Docket No. 19-1900 (issued October 27, 2020); W.M., Docket No. 17-1244 (issued November 7, 2017);
E.M., Docket No. 11-1106 (issued December 28, 2011); Kenneth J. Deerman, 34 ECAB 641, 645 (1983).
16
J.J., Docket No. 19-0789 (issued November 22, 2019); J.G., Docket No. 17-1062 (issued February 13, 2018).
See also John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 820 (1978).

5

responsibility in the development of the evidence.17 OWCP has an obligation to see that justice
is done.18
On remand OWCP shall refer appellant to a specialist in the appropriate field of
medicine, along with the case record and a statement of accepted facts. The referral physician
shall be instructed to provide a well-rationalized opinion as to whether appellant’s diagnosed
osteoarthritic conditions are causally related to the accepted employment factors. If the
physician opines that the diagnosed conditions are not causally related to the employment
factors, he or she must explain with rationale how or why their opinion differs from that
articulated by Dr. Lahav. After such further development of the case record as OWCP deems
necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for a decision.

17

J.J., id. A.P., Docket No. 17-0183 (issued January 3, 2018); Jimmy A. Hammons, 51 ECAB 219, 223 (1999);
William J. Cantrell, 34 ECAB 1233, 1237 (1983).
18

J.J., supra note 16; R.B., Docket No. 18-0162 (issued July 24, 2019); William J. Cantrell, id.

6

ORDER
IT IS HEREBY ORDERED THAT the November 1, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with the decision of the Board.
Issued: November 24, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

